Citation Nr: 1735344	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO. 08-32 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a waiver of overpayment of VA death pension benefits in the amount of $4,963, to include whether the creation of the debt was valid.


ORDER

A finding of invalidity of the debt in the amount of $4,963 is denied.

A waiver of overpayment of VA death benefits in the amount of $4,963 is denied.





FINDINGS OF FACT

1. As a result of the appellant's failure to report countable income from the Social Security Administration in 2004, she exceeded the income limit for pension benefits; there was no fault on the part of VA.

2. The evidence of record demonstrates that a recovery of the overpayment of VA pension benefits in the amount of $4,963 would not be against equity and good conscience.


CONCLUSIONS OF LAW

1. An overpayment of VA pension benefits in the amount of $4,963 was validly created. 38 U.S.C.A. §§ 1512, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.60, 3.271, 3.272 (2016).

2. The criteria for waiver of recovery of overpayment of pension benefits in the amount of $4,963 have not been met. 38 U.S.C.A. §§ 5302, 5304 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is the surviving spouse of a veteran (the Veteran) who had active duty service from December 1953 to December 1955. The Veteran died in April 1994. 


This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

In February 2010, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 

In a June 1995 decision, VA granted death pension benefits. At that time, the appellant was notified that VA pays a pension to make up the difference between countable annual income and a maximum annual rate. She was advised as to how the benefit was calculated, and that her pension was based on her report of $0 from the Social Security Administration (SSA), retirement, interest, insurance, and other income. She was informed that VA must adjust payments whenever her income changes. She was instructed "You must notify us immediately if income is received from any source other than that shown above. You must also report any changes in the income shown above. Your failure to promptly tell VA about income changes may create an overpayment which will have to be repaid."

In subsequent years, the appellant submitted eligibility verification reports annually and was subsequently notified of amendments in her pension award. Each eligibility verification form included a specific entry box for "Social Security." Each form also notified her of severe penalties for willful submission of false information. 

In annual notice letters, she was provided specific information regarding the income used to calculate the amendments and was again instructed that "You must notify us immediately if income is received from any source other than that shown above. You must also report any changes in the income shown above. Your failure to promptly tell VA about income changes may create an overpayment which will have to be repaid."

In March 2004, the appellant submitted an eligibility verification report, consistent with previous years, she reported income from SSA of $0 and her award for the subsequent year was based on this information. In August 2005, the RO notified her that it had received information from SSA which was in conflict with the information she had provided. The RO notified her of information provided by SSA. She was also notified that she had been overpaid her pension benefits, that her pension would be stopped, and that she would have to repay the overage. 

Improved pension is a benefit payable by the Department of Veterans Affairs to veterans of a period or periods of war or eligible survivors because of nonservice-connected disability or age. It is a need-based program and is subject to maximum income limitations. In essence, every dollar of income results in a corresponding dollar reduction in pension benefits. Countable income for improved disability pension consists of payments of any kind from any source, unless specifically excluded under 38 C.F.R. § 3.272. See 38 C.F.R. § 3.271 (2016). 

The effective date of reduction or discontinuance of an award of pension will be in accordance with the facts found unless otherwise provided. When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to form an overpayment of debt owed to VA from the recipient of the erroneous award. 38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2016). 

Where the reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred. See 38 C.F.R. § 3.660 (2016). 

However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased. See 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b); Jordan v. Brown, 10 Vet. App. 171, 174 (1997).

A finding of administrative error requires not only error on the part of VA, but that the beneficiary was unaware that the payments were erroneous. Moreover, knowledge may be imputed where a payee is properly notified of the basis for the erroneous payment, even if the payee did not actually read the notification. Whether written notification was adequate must be considered in determining whether there was sole VA error. 

A claimant who is receiving pension must notify the VA of any material change or expected change in her income or other circumstances which would affect her entitlement to receive, or the rate of, the benefit being paid. Such notice must be furnished when the recipient acquires knowledge that she will begin to receive additional income. 38 C.F.R. § 3.660(a) (2016).

VA's Office of General Counsel has issued a precedential decision which finds that a reduction or discontinuance of benefits based on an erroneous award will be made in accordance with 38 U.S.C. 3012(b) (10) when it is determined that: (1) The beneficiary was not guilty of an act of commission, or omission which, in whole or in part, caused the erroneous award of benefits and had no knowledge thereof; and (2) VA either: (a) committed an administrative error, including an error of fact (e.g., the VA mistakes or overlooks the facts of record or makes a purely clerical error), or (b) committed an error of judgment (e.g., the VA fails to properly interpret, understand and follow existing Department instructions or regulatory or statutory requirements). See VAOPGCPREC 2-90.

The appellant has not disputed the amount paid to her by SSA. Her appeal centers on an argument that VA shared fault in the creation of the overpayment as it delayed notifying her that it had detected her SSA payments by several months, which allowed the overpayment to increase. She contends that she does not read English well and did not understand her responsibilities. She contends that she did not understand that income from SSA was counted against her pension benefits. She also contends that recovery of the overpayment would be against equity and good conscience. 

The Board acknowledges its obligation to read the filings of this pro se claimant liberally. See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).

The Board finds it unarguable that VA notified the appellant multiple times over a period of years that it believed her income from SSA to be $0, that her pension benefits were contingent on this belief, and that it was her responsibility to notify the RO of any changes in her income. If the appellant did not understand the notice provided, it was incumbent upon her to seek clarification from VA. Thus, the Board finds that there is no plausible argument in support of a failure to notify. The Board also notes that the United States Supreme Court has held that everyone dealing with the US Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations. Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947). Even though an individual may be ignorant of a specific provision, such as the income limit for pension entitlement, she is necessarily charged with knowledge of that requirement. 

The appellant's assertion that, notwithstanding the clear assignment of responsibility to her to inform VA of changes in income and employment, VA should have should have taken a more active and timely role in detecting her failure to comply. The Board simply notes that, as a steward of Federal resources, VA has implemented systems to ensure that information provided by claimants is reliable, and that payments made as a result of that information are valid. However, the entire system of VA compensation and pension is inherently reliant on the accuracy of information provided by claimants. The appellant cannot justify her failure to provide accurate information when specifically asked to do so by, in essence, blaming VA for failing to detect the inaccuracy sooner. 

The Board also notes that VA is governed by procedures which have been implemented to ensure due process to VA claimants. Actions such as terminating a VA pension cannot be taken without notifying the claimant and allowing time for the claimant to respond, to present argument, and to obtain and submit evidence in her defense. Simply noting the amount of time that passed between VA's detection of the inaccurate information and when action was taken does not establish that the specific amount of time taken by VA was unreasonable, or that VA was negligent or otherwise unresponsive. 

In Jordan, cited supra, the appellant was receiving DIC benefits after getting remarried. She had been instructed that remarriage would terminate her benefits and there was a disagreement as to whether she informed VA of her remarriage. The United States Court of Appeals for Veterans Claims (Veterans Court) found the fact that she had been notified that remarriage would preclude compensation and the fact that she continued to cash the checks sent to her by VA to be determinative. The Veterans Court found that, even if VA error had existed, she shared the fault.

Here, despite receiving ample notice of her responsibility, the appellant failed to notify VA of information essential to the continuance of pension benefits, and when VA became aware of the problem, it took action in a reasonable amount of time to investigate the allegation and to cease payments. As already discussed, consistent with due process, VA could not have terminated payments without first conducting an investigation and rendering a decision. 

Here, the Board finds that the appellant was solely at fault in the creation of the debt and the provision of 38 C.F.R. § 3.500(b)(2) prohibiting creation of an overpayment where the payment was solely due to VA administrative error does not apply. See also VAOPGCPREC 2-90.

The audit conducted in response to the Board's remand is of record and, to ensure the privacy of what will become a publicly searchable document, the Board will not elaborate the details here. The amount of $4,963 calculated by the RO is accurate and supported by a detailed accounting. 

In sum, the Board finds that the appellant was provided notice of her duty to inform VA of changes in income and that she failed to do so. The Board finds that VA does not share any fault in the creation of the overpayment, and that the appellant bears the entire fault. Accordingly, the Board concludes that the overpayment was validly created. The Board thus turns to the question of entitlement to a waiver of repayment of that amount.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of an overpayment. In this case, the RO has found no mandatory bars to waiver and that there is no evidence of an intent to deceive or to seek unfair advantage by the appellant. Although the Committee on Waivers and Compromises found that there was bad faith on the appellant's part, the RO concluded in the September 2016 Supplemental Statement of the Case that there was no bad faith. Therefore, no legal bar to the benefit now sought is present. 

VA law provides that recovery of overpayment of any benefits shall be waived  recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a). 

Equity and Good Conscience means arriving at a fair decision between the obligor and the government. In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor. Where actions of the debtor contribute to the creation of the debt. (2) Balancing of faults. Weighing fault of the debtor against VA fault. (3) Undue hardship. Whether collection would deprive debtor or family of basic necessities. (4) Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. (5) Unjust enrichment. Failure to make restitution would result in unfair gain to the debtor. (6) Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered the contentions of the appellant, the Board concludes that the appellant was solely at fault in the creation of the present overpayment of $4,963. The RO notified her that her pension was based on countable income and that she must promptly report any income changes to avoid an overpayment. The appellant failed to inform the RO of the amount of her SSA benefits during the period in question. It was not until the RO was notified by SSA of the amount of her benefits that the RO was made aware of this information. There is no indication of any fault on the part of VA in the creation of the overpayment. It is clear that the appellant's actions, or lack of action, caused the overpayment without any fault on the part of VA. 

The Board finds that a decision not to waive the amount at issue would not render the appellant unable to provide for life's basic necessities. The appellant is in receipt of SSA benefits in addition to her deceased spouse's military retirement income. Based on the information submitted with her waiver request, her total monthly income exceeds her average monthly expenses. Moreover, the March 23, 2006, waiver denial decision specifies that she does not need to repay the full amount at once, but can submit a repayment plan that is reasonable in her financial circumstances. 

Another factor to be considered is whether the recovery of the overpayment defeats the purpose for which the benefits were intended. In this case, the purpose of pension benefits is not defeated as the appellant was not entitled to such benefits during the period of the overpayment in light of the fact that her income exceeded the limits established for that benefit. 

The appellant has not contended, nor does the evidence show, that she had relinquished a valuable right or incurred a legal obligation in reliance on her VA benefits. The record reveals no other factors which would make recovery of the overpayment inequitable.  

The Board also finds that failure to make restitution would result in unfair gain to the appellant because she received monetary benefits to which she had no entitlement. VA made payments of benefits based on income information furnished by the appellant. The appellant took no action thereafter to promptly report income changes involving SSA benefits, as required. Under such circumstances, to allow her to retain the unreimbursed funds would constitute unjust enrichment. The Board concludes that the facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits would be against equity and good conscience.

Duties to Notify and Assist

The VCAA is inapplicable and need not be considered in this case as it involves a claim for recovery of overpayment of VA benefits. See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions. The VCAA provisions are relevant to a different chapter of title 38, i.e., Chapter 51, and do not apply to waiver matters). Nevertheless, the appellant has been accorded due process and has been provided a detailed description of the reasons and bases for VA's decision. Her assertions have been considered in detail and have been addressed herein. 









						[CONTINUED ON NEXT PAGE]
As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by conducting an audit and preparing an accounting of the debt.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel


Department of Veterans Affairs


